268 S.C. 300 (1977)
233 S.E.2d 105
Wanda Gail Peterson RHODES, Appellant,
v.
SECURITY FINANCE CORPORATION OF LANDRUM, Respondent.
20372
Supreme Court of South Carolina.
March 2, 1977.
Claude R. Dunbar, Esq., of Spartanburg, for Appellant.
*301 Messrs. T.E. Walsh and Marshall T. Walsh, of Spartanburg, for Respondent.
March 2, 1977.
LEWIS, Chief Justice:
This appeal is from an order of the lower court setting aside a verdict in favor of appellant (plaintiff) for actual and punitive damages and entering judgment for respondent (defendant).
An agent of respondent forged the name of appellant, as maker, to a note in the amount of $196.00 payable to respondent. The forgery was discovered when other agents of respondent attempted in a normal fashion, through private contact of appellant, to collect the note. The appellant, a person easily upset, suffered some emotional distress from the attempt of respondent to collect the note, but there was no loss of time from work or medical consultation because of the incident. Other than the fact that the note was a forgery, there were no unusual or aggravating circumstances surrounding the attempts to collect. When it was found that the note was a forgery, efforts to collect ceased.
*302 The action was subsequently brought by appellant to recover actual and punitive damages for emotional distress allegedly sustained by her from the attempt by respondent to collect on the forged note.
Upon the trial of the case, the lower court refused respondent's timely motion for a directed verdict and submitted the issues to the jury, resulting in a verdict in appellant's favor in the amount of $300.00 actual damages and $700.00 punitive damages. Respondent's subsequent motion, however, for judgment notwithstanding the verdict was granted and judgment entered for respondent (defendant). This appeal is from that order.
The order of the trial judge was based upon the conclusion, among others, that there was no evidence of any severe emotional distress. We agree.
We have recognized the rule that there is no liability for emotional distress without a showing that the distress inflicted is extreme or severe. Padgett v. Colonial Wholesale Distributing Company, 232 S.C. 593, 103 S.E. (2d) 265; Turner v. A B C Jalousie Company of North Carolina, 251 S.C. 92, 160 S.E. (2d) 528.
While there is testimony that appellant was emotionally upset from the attempt to collect the forged note, there is no showing that the attempts by respondent's agents to collect were unreasonable or abusive, nor that appellant's emotional upset was other than transient and trivial.
The trial judge properly held that there was no evidence to sustain recovery by appellant.
The judgment is affirmed.
LITTLEJOHN, NESS, RHODES and GREGORY, JJ., concur.